Sommer, J. This cause comes on to be heard on the parties’ joint settlement stipulation and request for the Court’s approval, due notice having been given, and the Court being advised; On January 28, 1987, the parties to this action filed a joint settlement stipulation requesting our approval of an award in satisfaction of this claim. In pertinent part the parties stipulated as follows: 1. This is a tort action brought by Claimant, Tyrone D. Johnson, pursuant to sections 1 through 24 of the Court of Claims Act (Ill. Rev. Stat., ch. 37, pars. 439.1 through 439.24). 2. On or about May 3,1983, McKeown Transportation Co., on behalf of CNA Insurance, filed a petition to intervene pursuant to the Workers’ Compensation Act. 3. On or about October 1, 1980, Claimant was driving a tractor-trailer vehicle on Interstate 57 in Iroquois County, Illinois, where, he alleged, he hit a road defect which caused him to be thrown about the cabin of the vehicle. 4. As a result of this incident, he suffered a herniated disc and thereby incurred damages in excess of the following amounts: A. Medical treatment — $ 7,142.81 B. Loss of income — 26,000.00 (annually) The most recent medical evaluation indicates that Claimant sustained permanent partial loss of use in both legs as a result of the incident. 5. A sum in the amount of $39,141.33 was paid to, or on behalf of Claimant, pursuant to the provisions of the Illinois Workers’ Compensation Act. 6. Claimant-Intervenor agrees in order to facilitate settlement of this claim without further trial to release Respondent from any and all liability. ClaimantIntervenor agrees that the amount of settlement is fair and reasonable and compromises its statutory lien, accepting in lieu thereof, the portion of the settlement agreed upon by the parties. 7. The Claimant, through his attorney, Jerald A. Lavin, and the Respondent, through its attorney, Neil F. Hartigan, Attorney General of Rlinois, by Ralanda Webb, Assistant Attorney General, hereby stipulate, in compromise of the above-stated claim, to the entry of an award of fifteen thousand ($15,000.00) dollars in full satisfaction of this claim. This Court is not bound by such agreements but it does not choose to interpose controversy where none appears to exist. We will approve the settlement. Wherefore, it is hereby ordered that an award of $15,000.00 (fifteen thousand dollars and no cents) be, and hereby is awarded in this matter in full and final satisfaction.